Title: 15th.
From: Adams, John Quincy
To: 


       Went to Paris in the morning with Mr. A. At the Pont Royal, I got out of the Carriage, and went to see my friend Mr. West. He has been ever since Tuesday, afflicted, with an inflammatory Rheumatism: what makes it insupportable, is that he has it in his right hand, which is very much swelled: and though he is here upon business, and has received several letters of consequence, which require immediate answers, he cannot do any thing. I sat with him sometime, and from the Hôtel de Bretagne, Rue de Richelieu, where he is I went on foot to Mr. Jefferson’s, who was out: found my father there; and as Mr. Jefferson, did not return, we came away, after staying, half an hour.
      